                  Case 20-10981-AJC              Doc 33      Filed 05/18/20        Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov

In re:                                                        Case No.: 20-10981-AJC
                                                              Chapter 13
         Diego Toribio
                  Debtor(s)                  /

               RENEWED OBJECTION TO CLAIM ON SHORTENED NOTICE

              IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:
Claim                                                 Amount of
No.              Name of Claimant                     Claim

2-1              Internal Revenue Service             $1,340.85

Basis for Objection and Recommended Disposition

On or about February 24, 2020, Creditor filed a priority unsecured proof of claim in the amount of $1,340.85
as an estimate for the Debtor’s 2019 income taxes. The Debtor filed his taxes subsequent to the filing of the
proof of claim and his 2019 income tax liability is $838. The Debtor already paid the full liability of $838 to the
Creditor. Debtor requests that the Creditor reduce its claim to $0.00 to reflect the actual liability after the claim
was settled. In the alternative, the Debtor requests the claim be stricken and disallowed.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: May 18, 2020                                   Respectfully Submitted:

                                                      Robert Sanchez, P.A.
                                                      355 West 49th Street
                                                      Hialeah, FL 33012
                                                      Fl. Bar No. 0442161
                                                      Telephone: (305) 687-8008
                                                      E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
